Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 1 of 18 PageID: 1




NATHANIEL A. WEISBROT (NW6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
(201) 788.6146
aweisbrot@weisbrotlaw.com
Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


  SARA STERN,                                        CIVIL ACTION NO: 20-cv- 1869



                                                                     Civil Action
                       Plaintiff,

  vs.

  SETH LEVINE; AMBOY NORSE, LLC;                          COMPLAINT
  CATHERINE NORSE, LLC; IRVINGTON
  NORSE, LLC; FILMORE NORSE, LLC;
  WASHINGTON NORSE, LLC; WOODBINE
  NORSE, LLC; CLEMENTON NORSE, LLC;
  ATLANTIC NORSE, LLC; and ELIZABETH
  NORSE, LLC;

                       Defendants.



        Plaintiff Sara Stern (hereinafter, “Plaintiff”), by way of Complaint against Defendants

Seth Levine; Amboy Norse, LLC; Catherine Norse, LLC; Irvington Norse, LLC; Filmore

Norse, LLC; Washington Norse, LLC; Woodbine Norse, LLC; Clementon Norse, LLC;

Atlantic Norse, LLC; and Elizabeth Norse, LLC (collectively, “Defendants”) allege and say

as follows:
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 2 of 18 PageID: 2



                                             NATURE OF ACTION

        1.             Plaintiff brings this Complaint to recover damages incurred as a result of the

Defendants’ complicated and extensive scheme through which they solicited and received from

the Plaintiff millions of dollars in the form of investments and loans related to the acquisition of

real estate properties. The Plaintiff made these investments based upon certain representations

and warranties by Defendant Levine. Those representations and warranties have proven false and

Plaintiff’s funds have been improperly misappropriated, diverted, and converted for Defendants’

own gain leaving Plaintiff out more than $1.6 million without any assurances that her interests in

the properties, in fact, exist.

             2.         The real properties at issue in this action (the "Properties"), include:

                  a.    337-339 Washington Street, Perth Amboy, New Jersey
                  b.    1-12 Catherine Court, Jersey City, New Jersey
                  c.    616 Lyons Avenue, Irvington New Jersey
                  d.    204-212 60th Street, and 6008 Filmore Street, West New York, New Jersey
                  e.    7 Railroad Avenue, Washington, New Jersey
                  f.    300 Broadway, Westville, New Jersey
                  g.    222 White Horse Pike, Clementon, New Jersey
                  h.    225 Atlantic Avenue and 212 Atlantic Avenue, Atlantic City, New Jersey
                  i.    157-163 West End Avenue, Elizabeth, New Jersey


        3.              Plaintiff now brings this action alleging fraud, RICO violations, breach of

fiduciary duty, breach of contract, conversion, and unjust enrichment, and seek, among other

things, the recovery of actual, compensatory, consequential, punitive and treble damages, and an

accounting.

                                                     PARTIES

        4.              Plaintiff Sarah Stern (“Stern” or “Plaintiff”) is an individual with a place of

residence located at 1758 45th Street, Brooklyn New York 11204

        5.              Upon information and belief, Defendant Seth Levine (“Levine”) is an individual


                                                        2
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 3 of 18 PageID: 3



with a place of residence located at 636 South Forest Drive, Teaneck, New Jersey 07646.

       6.       Upon Information and belief, Defendant Amboy Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       7.       Upon Information and belief, Defendant Catherine Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       8.       Upon Information and belief, Defendant Irvington Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       9.       Upon Information and belief, Defendant Filmore Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       10.       Upon Information and belief, Defendant Washington Norse, LLC is a New

Jersey Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       11.      Upon Information and belief, Defendant Woodbine Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       12.      Upon Information and belief, Defendant Clementon Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

       13.      Upon Information and belief, Defendant Atlantic Norse, LLC is a New Jersey



                                               3
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 4 of 18 PageID: 4



Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

          14.     Upon Information and belief, Defendant Elizabeth Norse, LLC is a New Jersey

Limited Liability Company, with a principal place of business located at 210 River Street,

Hackensack, New Jersey 07601.

                                     JURISDICTION AND VENUE

          15.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and, with respect to certain claims, 28 U.S.C. § 1367.

          16.     This Court also has subject matter jurisdiction over this action, pursuant to the

“minimal diversity” provision for a statutory interpleader case under 28 U.S.C. 1335, because at

least two of the parties, who have or claim a right to and/or lien on and/or interest in the property

that is the subject of this action, are citizens of different states.

          17.     This Court has personal jurisdiction over the Defendants insofar as they reside in

and/or conduct business in this State and in this district, and all of the Properties are located in

New Jersey. Moreover, all of the transactions occurred in this district and the causes of action arose

herein.

          18.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(l) and (2) because

all Defendants reside in this District and a substantial part of the events giving rise to the claims

occurred in this District.

                                       THE INVESTMENTS

337-339 WASHINGTON STREET, PERTH AMBOY, NEW JERSEY

          19.     In or about March 2010, Defendant Levine solicited the Plaintiff to lend money

to Levine for the purposes of acquiring real property located at 337-339 Washington Street, Perth



                                                     4
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 5 of 18 PageID: 5



Amboy, New Jersey. Levine caused to be formed an entity known as “Amboy Norse, LLC” for the

purposes of acquiring and managing the property.

       20.       Pursuant to a written mortgage note, Plaintiff loaned Levine $200,000.

       21.       The note provided as follows:
                                                                -
                payable interest only at the rate of eight (8%) percent per annum, which
                shall be payable in equal monthly installments of One Thousand Three
                Hundred and Thirty-Three and 33/100ths Dollars ($1,333.33) each,
                commencing on the 18th day of April, 2010, and continuing on the first
                day of each month thereafter for one hundred and twenty (120) months,
                when all outstanding principal and accrued interest shall be due and
                payable.


       22.       Levine made interest-only payments in the total amount of $119,999.67 through

approximately January 2019. No further or additional payments were made by Defendants or

received by Plaintiff in connection with the loan, leaving a deficit of $$40,000 in interest payments

plus the principal amount of $200,000, which remains due and owing. In total, Levine owes

$240,000 to Plaintiff on the Loan. Levine has ceased all communications with Plaintiff and has

failed and refused to make any further payments in connection with the mortgage note.

       23.       Levine is currently in default under the terms of the Mortgage note, with a current

outstanding balance of $240,000, exclusive of legal fees and late fees.

1-12 CATHERINE COURT, JERSEY CITY, NEW JERSEY

       24.       In or about May 2008, Defendant Levine solicited the Plaintiff to invest in real

property located at 1-12 Catherine Court, Jersey City, New Jersey. Levine caused to be formed an

entity known as “Catherine Norse, LLC” for the purposes of acquiring and managing the property.

       25.       Plaintiff invested $143,000 (for a 15% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       26.       The 1-12 Catherine transaction was fully funded and closed in or about May 2008.



                                                 5
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 6 of 18 PageID: 6



       27.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

616 LYONS AVENUE, IRVINGTON NEW JERSEY

       28.       In or about 2006, Defendant Levine solicited the Plaintiff to invest in real property

located at 616 Lyons Avenue, Irvington, New Jersey. Levine caused to be formed an entity known

as “Irvington Norse, LLC” for the purposes of acquiring and managing the property.

       29.       Plaintiff invested $106,500 (for a 10% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       30.       The 616 Lyons transaction was fully funded and closed in or about 2006.

       31.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

204-212 60th STREET, AND 6008 FILMORE STREET, WEST NEW YORK, NJ

       32.       In or about 2010, Defendant Levine solicited the Plaintiff to invest in real

properties located at 204-212 60th Street and 6009 Filmore Street, West New York, New Jersey.

Levine caused to be formed an entity known as “Filmore Norse, LLC” for the purposes of acquiring

and managing the properties.

       33.       Plaintiff invested $180,000 (for a 25% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       34.       The West New York transactions were fully funded and closed in or about 2010.

       35.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

7 RAILROAD AVENUE, WASHINGTON, NEW JERSEY

       36.       In or about 2015, Defendant Levine solicited the Plaintiff to invest in real property



                                                 6
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 7 of 18 PageID: 7



located at 7 Railroad Avenue, Washington, New Jersey. Levine caused to be formed an entity

known as “Washington Norse, LLC” for the purposes of acquiring and managing the property.

       37.       Plaintiff invested $220,000 (for a 50% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       38.       The 7 Railroad transaction was fully funded and closed in 2010.

       39.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

300 BROADWAY, WESTVILLE, NEW JERSEY

       40.       In or about 2010, Defendant Levine solicited the Plaintiff to invest in real property

located at 300 Broadway, Westville, New Jersey. Levine caused to be formed an entity known as

“Woodbine Norse, LLC” for the purposes of acquiring and managing the property.

       41.       Plaintiff invested $120,000 (for a 15% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       42.       The 300 Broadway transaction was fully funded and closed in or around 2010.

       43.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

222 WHITE HORSE PIKE, CLEMENTON, NEW JERSEY

       44.       In or about 2015, Defendant Levine solicited the Plaintiff to invest in real property

located at 222 White Horse Pike, Clementon, New Jersey. Levine caused to be formed an entity

known as “Clementon Norse, LLC” for the purposes of acquiring and managing the property.

       45.       Plaintiff invested $150,000 (for a 20% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       46.       222 White Horse Pike transaction was fully funded and closed in or about 2015.



                                                 7
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 8 of 18 PageID: 8



       47.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

225 ATLANTIC AVENUE AND 212 ATLANTIC AVENUE, ATLANTIC CITY, NJ

       48.       In or about 2015, Defendant Levine solicited the Plaintiff to invest in real

properties located at 225 Atlantic Avenue and 212 Atlantic Avenue, Atlantic City, New Jersey.

Levine caused to be formed an entity known as “Atlantic Norse, LLC” for the purposes of acquiring

and managing the properties.

       49.       Plaintiff invested $243,000 (for a 20% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       50.       The Atlantic City transactions were fully funded and closed in or about 2015.

       51.       Levine prepared and circulated an Operating Agreement for the LLC, which, upon

information and belief, was duly executed by its members.

157-163 WEST END AVENUE, ELIZABETH, NEW JERSEY

       52.       In or about 2014, Defendant Levine solicited the Plaintiff to invest in real property

located at 157-163 West End Avenue, Elizabeth, New Jersey. Levine caused to be formed an entity

known as “Elizabeth Norse, LLC” for the purposes of acquiring and managing the property.

       53.       Plaintiff invested $108,500 (for a 10% interest). Defendant Levine claimed to

have invested or raised the balance of the investment.

       54.       The Elizabeth transaction was fully funded and closed in or about 2015.

       55.       In total, the Plaintiff invested or loaned at least $1.6 million in the Defendants’

real estate acquisitions. She has received dividends or distributions in a fractional amount of those

loans/investments in return from Defendants. In totally, Plaintiff has lost approximately $1.4

million, exclusive of interest, late fees, promised distributions and profits, and collection fees.



                                                  8
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 9 of 18 PageID: 9



                              DEFENDANTS’ MISCONDUCT

       56.       Plaintiff has learned from other pleadings filed in related cases that (i) on or about

August 16, 2019, a search warrant for offices operated by Levine and companies with which he is

affiliated, including the property manager for the Properties was executed by agents of the Federal

Bureau of Investigation (the "FBI"), and (ii) the search warrant was connected to a federal

investigation of Levine and his companies.

       57.       Plaintiff learned from other pleadings filed in related cases that, as of

approximately August 22, 2019, Levine and his affiliated companies are no longer actively

conducting business. Accordingly, each Defendant has abandoned its subject Property and has

forsaken its obligation to manage such Property.

       58.       Upon information and belief, and based upon information learned from pleadings

in other cases, the Defendants do not have sufficient funds to make insurance payments, or are

refusing to do so.

       59.       Upon information and belief, and based upon several actions pending in this and

other Courts, several loans relating to the Properties (and other properties purportedly owned by

the Defendants) are in default and the subject of foreclosure proceedings.

       60.       Plaintiff is unable to obtain any information about the Properties or their

investments.

       61.       Upon information and belief, and based upon several actions pending in this and

other Courts, as of August 22, 2019, Levine and the Defendants are no longer conducting business

and the LLC defendants have abandoned the Properties and their management obligations.

       62.       The actions by the Defendants, as set forth herein, constitute significant and

material breaches of the Operating Agreements and mortgage note, which have caused, and will



                                                  9
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 10 of 18 PageID: 10



continue to cause, significant and irreparable damage to the Plaintiff.

       63.       In addition, Levine on at least one occasion, but likely more than once, applied

for and obtained a loan by using one of the Properties as collateral, without the consent of Plaintiff

and without providing Plaintiff with any of the proceeds from those loans. Indeed, upon

information and belief, Levine has converted loan and refinancing proceeds for himself.

       64.       Upon information and belief, Levine also fraudulently pledged his “100%”

interests in other properties in which he did not own 100% and, in which, other investors had

acquired significant membership interests.

       65.       During the last several [years], Plaintiff has not received most, if any, of her

distributions, income or payments, as required by the operating agreements, and the other promises

and understanding between the parties. In effect, it seems that Levine has simply converted those

distributions for his own use, or to repay other investors. While Plaintiff received some checks in

connection with some distributions on some investments, most have not been paid.

       66.       Moreover, certain Form K-1s were issued by Levine that were clearly

erroneous. K-1s included distributions that were not issued. At least one distribution check,

disclosed on the K-1s, could not be cashed due to insufficient funds. Yet, the K-1s continued to

falsely represent that distributions were made. Those distributions remain due and owing.

       67.       While some “payments” were, in fact, paid to and received by Plaintiff on

occasion (and those amounts will be deducted from Plaintiff’s ultimate award of damages), it is

simply impossible to know the manner in which revenue, distributions, or proceeds were allocated

or distributed by the Defendants. At least one check bounced and was never replaced.

       68.       With respect to several investments, Levine purported to finance or refinance the

properties but failed to distribute the proceeds to Plaintiff. Those funds are unaccounted for.



                                                 10
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 11 of 18 PageID: 11



                                            FIRST COUNT
                                     (Civil RICO -18 U.S.C. 1962 (c))

       69.          Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

       70.          Defendants violated 18 U.S.C. §§ 1962(a) and 1962(d) by (i) receiving income

from a pattern of racketeering, (ii) using such income to acquire and/or operate an interest in an

enterprise, (iii) where such enterprise affects interstate and foreign commerce.

       71.          As described above, the Defendants engaged in two or more predicate acts within

ten years which constitute the Defendants’ pattern of racketeering activity in violation of 18 U.S.C.

§§ 1962(a) and 1962(d). The scheme to fraudulently obtain and convert funds from Plaintiff was

perpetrated through wire fraud violations under 18 U.S.C. § 1343, mail fraud violations under 18

U.S.C. § 1341, and bank fraud violations under 18 U.S.C. 1344.

       72.          Specifically, as set forth above in detail, each Defendant sent, through the U.S.

Mail and by interstate wire, solicitations for the investments, checks that were known to have

insufficient funds and would be rejected, and false information regarding the properties. Moreover,

Defendant Levine falsely advised several banks and lenders that he was the 100% member of

several of the properties in order to obtain financing.           Levine submitting knowingly false

documents to banks and lenders in connection with such financing applications.

       73.          Defendant Levine was the mastermind of the schemes set forth above and

effectuated their activities by conspiring with the LLC Defendants to drain funds from Plaintiff.

Levine structured transactions in which over $1.6 million dollars were taken from Plaintiff and

transferred into the entities which owned the Properties as well as other assets, entities owned and

controlled by Defendants. Levine also directed the wrongful activities of the other Defendants.

       74.          Defendants' various real estate investment companies comprise an enterprise


                                                    11
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 12 of 18 PageID: 12



under the federal RICO statutes.

       75.          Thus, Defendants invested and used income and proceeds generated from a

pattern of racketeering activity in the operation of an enterprise in violation of 18 U.S.C. §§

1962(d).

       76.          Plaintiff was directly injured by Defendants' violations of the federal RICO statute

and the predicate acts. Specifically, Plaintiff were injured directly by Defendants' fraudulent

inducement to invest and loan moneys that were used to fund Defendants' real estate investment

enterprise.

       77.          As a result of those injuries, Plaintiff have sustained damages.

                                      SECOND COUNT
                     (Conspiracy to Violate Civil RICO-18 U.S.C. 1962 (d))

       78.          Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

       79.          In violation of 18 U.S.C. § 1962(d), the Defendants knowingly, willfully, and

unlawfully conspired to facilitate a scheme which included the operation or management of a RICO

enterprise through a pattern of racketeering activity as alleged above.

       80.          The conspiracy commenced at least as early as 2006 and is ongoing.

       81.          The conspiracy's purpose was to divert money from Plaintiff to their own benefit

by using mail and wire to solicit multiple "investments" in property that either was not lawfully

owned by the Defendants or which was sold by the Defendants to multiple parties.

       82.          Each Defendant committed at least one overt act in furtherance of such

conspiracy. These acts in furtherance of the conspiracy included misleading Plaintiff as to the value

of the investment properties, the ability to flip them or obtain financing, and the terms and

condition of purchase, all of which were reinforced and defended by Levine in separate


                                                    12
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 13 of 18 PageID: 13



conversations with Plaintiff. All defendants received monies from the funds invested by Plaintiff,

all the while making it seem as though the funds were legitimately being used to finance the

purchase and development of the Properties.

       83.          Even if some of the Defendants did not agree to harm Plaintiff specifically, the

purpose of the acts they engaged in was to advance the overall object of the conspiracy, and the

harm to Plaintiff was a reasonably foreseeable consequence of Defendants' actions.

       84.          Plaintiff has been injured and continues to be injured in their business and

property by Defendants' conspiracy in violation of 18 U.S.C. $ 1962(d). The unlawful actions of

Defendants, and each of them, have directly, illegally, and proximately caused and continue to

cause injuries to Plaintiff in her business or property. Plaintiff seeks an award of damages in

compensation for. among other things, the millions of dollars that Defendants stole from Plaintiff.

Plaintiff further seeks an award of three times the damages she sustained, and the recovery of

reasonable attorney’s fees and costs of investigation and litigation, as well as any other relief as

authorized.

                                          THIRD COUNT
                                       (Equitable Accounting)

       85.          Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

       86.          The oral and written contracts between Plaintiff and Defendants involve extensive

and complicated accounts and transactions.

       87.          Each Operating Agreement for each investment includes the following provision:

          Maintenance of Books. The Company shall keep books and records of accounts,
          shall keep minutes of the proceedings of its Members, and shall keep such other
          books and records as provided by the Act and as the Company may deem
          necessary or advisable. Such books and records shall be subject to the inspection
          of any Member.


                                                    13
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 14 of 18 PageID: 14




        88.         Plaintiff has made various requests for information regarding the Defendants'

activities with regard to these transactions, all of which have been refused.

        89.         To date, Defendants have refused or have been unable to account for any of

Plaintiff's loans and/or investments and have refused to demonstrate how the money was used.

        90.         There is no remedy at law that would resolve this issue as fully, adequately or

expeditiously as an accounting.

                                          FOURTH COUNT
                                             (Fraud)

        91.         Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

        92.         As set forth in detail above, and incorporated into this Count by reference,

Defendants made fraudulent misrepresentations and/or omissions of material fact.

        93.         Defendants knew or should have known that their statements were false when

made.

        94.         Defendants intended to deceive Plaintiff with the misrepresentations and

omissions and induce Plaintiff to act to her detriment by continuing to invest substantial funds with

Defendants and to loan money to Defendants and to forebear on their rights upon disclosure of the

substantial fraud committed by Defendants.

        95.         Plaintiff had no knowledge of the falsity of the Defendants' representations and

omissions and reasonably relied on the Defendants' misrepresentations to her detriment.

        96.         As a result of Defendants' fraud and misrepresentation, Plaintiff was damaged in

an amount to be determined at trial but in no event less than $2 million.




                                                    14
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 15 of 18 PageID: 15



                                         FIFTH COUNT
                            (Breach of Fiduciary Duty Against Levine)

        97.         Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

        98.         During the course of their business dealings, Plaintiff reposed confidence in

Levine to guide and inform her with respect to real estate projects and Levine accepted this trust.

Levine also owed a fiduciary duty to Plaintiff as a managing member of the investment LLC, as

described above.

        99.         As a result, Defendant Levine and Plaintiff had an implied fiduciary relationship

pursuant to which Levine owed Plaintiff a fiduciary duty.

        100.        Pursuant to that fiduciary duty, Levine also had a duty of loyalty, and was required

to refrain from self-dealing and from taking unfair advantage. He was also required to disclose all

material facts and act in Plaintiff’s best interest.

        101.        Instead, Levine exploited Plaintiff’s trust by defrauding her.

        102.        Accordingly, Levine breached his fiduciary duty causing the Plaintiff to suffer

damages.

                                           SIXTH COUNT
                                            (Conversion)

        103.        Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

        104.        Defendants received Plaintiff's funds based on false statements.

        105.        The funds were earmarked to fund the purchase of specific properties.

        106.        Defendants wrongfully exercised dominion and control over the funds.

        107.        Despite repeated requests, Defendants have refused to return the funds and have



                                                    15
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 16 of 18 PageID: 16



improperly converted them for their own use causing damage to Plaintiff.

                                          SEVENTH COUNT
                                         (Unjust Enrichment)

       108.         Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

       109.         Plaintiff transferred at least $1.6 million to Defendants and thus conferred a

benefit upon them.

       110.         The Defendants voluntarily requested and received all such funds under false

pretenses and improperly exercised dominion and control over those funds.

       111.         Under the circumstances, it would be inequitable for Defendants to continue to

retain Plaintiff's funds and the properties or assets acquired therewith.

                                          EIGHTH COUNT
                                        (Breach of Contract)

       112.         Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth

at length herein.

       113.         The Operating Agreements and mortgage note are enforceable contracts between

Plaintiff and Defendants.

       114.         The mortgage note requires Defendants to make monthly interest payments,

through the maturity date of the loan, at which time the principal would also be due. Defendants

breached the note by failing and refusing to make the required interest or principal payments. To

date, Defendants paid $120,000, leaving a balance of $240,000 - - exclusive of late fees and

collection fees.

       115.         The Operating Agreements require the Defendants to maintain and manage the

Properties and to protect Plaintiff’s investments.


                                                    16
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 17 of 18 PageID: 17



       116.      Each Operating Agreement for each investment includes the following provision:

               Liability for Certain Acts. The Manager shall perform his managerial
               duties in good faith, in a manner he reasonably believes to be in the
               best interests of the Company, and with such care as an ordinarily
               prudent person in a like position would use under similar
               circumstances.


       117.      Each Operating Agreement makes Levine liable for any and all damages that are

the result of fraud, deceit, gross negligence, willful misconduct, breach of fiduciary duty, or a

wrongful taking by Levine.

       118.       The Defendants have abandoned the Properties, failed to maintain or manage the

Properties, allowed the Properties to default on their loans and mortgages, obtained improper and

unauthorized financing and loans secured by the Properties but diverted and converted the loan

proceeds for themselves, to the exclusion of Plaintiff’s rights and interests.

       119.      Moreover, the Defendants have ceased conducting its property management

duties as to the Properties.

       120.      Moreover, Defendants have ceased making the required distributions to the

Plaintiff and appear to have converted those funds.

       121.      These actions constitute material and significant breaches by the Defendants of

the Operating Agreements.

       122.      The material breaches of Contract by the Defendants have caused and shall

continue to cause, substantial and irreparable damage to the Plaintiff and her investments, in an

amount to be determined at trial.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Sara Stern, respectfully requests that this Court issue the

 following relief with respect to the Defendants:


                                                 17
Case 2:20-cv-01869-MCA-LDW Document 1 Filed 02/21/20 Page 18 of 18 PageID: 18



          a. Declare that the Operating Agreements and mortgage note have been breached;

          b. An award of compensatory damages, punitive damages and attorney's fees and
             costs; and

          c. Such additional and further relief as the Court may deem just and equitable.




                                                LAW OFFICE OF N. ARI WEISBROT LLC


                                                    By:
                                                           N. Ari Weisbrot, Esq.

                                                    1099 Allessandrini Avenue
                                                    New Milford, New Jersey 07646
                                                     (201) 788.6146
                                                    aweisbrot@weisbrotlaw.com
                                                    Attorneys for Plaintiff


    Dated: February 21, 2020




                                              18
